Citation Nr: 0740157	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  03-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
instability of the left knee.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to May 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO decision, which 
granted service connection for left knee instability and 
assigned a 20 percent rating for such as of September 2000.  
The February 2003 RO decision also granted service connection 
for degenerative disc disease of the lumbar spine, denied 
service connection for disabilities of the right knee, right 
hip, and left hip, and continued a 10 percent rating for 
traumatic arthritis of the left knee.  However, as those 
issues were not appealed by the veteran, they are not before 
the Board.

The Board remanded this case in both April 2004 and January 
2006 for a hearing before a member of the Board and 
additional evidentiary development, respectively.  As both 
have been completed, the case returns now for appellate 
consideration.

The veteran testified before the undersigned at an October 
2005 videoconference hearing.  A transcript has been 
associated with the file.  


FINDING OF FACT

The competent medical evidence shows that the veteran's 
instability has been characterized as moderate; he has 
laxity, tenderness, slight crepitus, numbness, but no 
subluxation, joint effusion, abnormal tracking, or ankylosis.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for instability of the left knee are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in September 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The September 2002 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
The Court recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted and a disability rating and effective date were 
assigned in the February 2003 decision of the RO.  VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is discharged.  See 
Sutton v. Nicholson, 20 Vet.App. 419 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim on appeal.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with appropriate and thorough VA 
examinations in 2002 and 2007.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's left knee conditions since he 
was last examined.  The veteran has reported private and VA 
treatment specifically for this condition (records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The VA examination reports are 
thorough, detailed, supported by other medical evidence of 
record, and involved a review of the veteran's claims file.  
There is no rule as to how current an examination must be, 
and the Board concludes the examination in this case is 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for Instability of the Left Knee

The veteran contends that he has increased instability of the 
left knee.  He asserts that his left knee frequently gives 
out on him, and that he suffers from severely decreased 
functional activity due to his left knee instability.

The veteran currently receives a 20 percent rating for left 
knee instability under Diagnostic Code (DC) 5257, for 
moderate lateral instability.  The veteran contends that he 
is entitled to a higher rating for his instability of the 
left knee.  For the reasons that follow, the Board concludes 
that the criteria for a higher rating for the veteran's left 
knee instability are not met.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his left knee instability, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

As an initial matter, the Board notes that the veteran is 
currently in receipt of a 10 percent rating for arthritis of 
the left knee (38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, DC 5003, 
5010, 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995) as 
well as a separate 20 percent rating for instability of the 
left knee (38 C.F.R. § 4.71a, DC 5257).  The Board's analysis 
will focus on the appealed issue of whether the veteran is 
entitled to a rating in excess of 20 percent for instability.  
The veteran has not contended that his service-connected 
arthritis is more disabling; the matter of a higher 
evaluation for arthritis is not on appeal and will not be 
discussed in the decision that follows.  

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, 
DC 5257.  The veteran's current 20 percent rating requires 
moderate subluxation or lateral instability of a knee.  A 30 
percent evaluation is warranted for severe knee impairment 
with recurrent subluxation or lateral instability.  Id.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).

In rating instability, the Board observes that the words 
"slight," "moderate," and "severe," as used in the 
various diagnostic codes, are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

In this case, the veteran initially sustained a serious 
injury to his left knee in April 1979, when he was involved 
in a motorcycle accident during service.  A subsequent 
surgical examination revealed marked medial, lateral, 
anterior, and posterior instability and tears of both medial 
and lateral menisci with numerous torn, detached, and avulsed 
ligaments.  Furthermore, the veteran's anterolateral and 
posteromedial capsules were torn.  The veteran had what 
appeared to be a dislocated knee without popliteal artery 
involvement or signs of nerve damage.  Surgery was performed 
to remove both menisci and reattach the detached ligaments.  

At a VA examination in October 2002, the veteran complained 
of severe pain in his left knee as well as instability and 
occasional locking.  He said he felt as if his knee was 
always going to "give-way."  On examination, testing of 
valgus and varus laxity could not be completed due to the 
veteran's inability to relax due to pain.  In addition, 
Lachman's and McMurray's testing was not completed.  The 
diagnoses included status post tears of the medial/lateral 
collateral ligaments and meniscus ACL and PCL with status 
post ligament and cartilage repair as confirmed by X-rays of 
the left knee. 

X-ray studies of the left knee, dated in October 2002, 
reflect soft tissue calcifications about the left knee which 
may be associated with old tendon or ligamentous injury. 

In November 2005, the veteran was referred to the VA 
orthopedics/prosthetics  department for a knee brace.

According to the most recent VA examination report, from May 
2007, the veteran complained of left knee pain, stiffness, 
and a slipping sensation.  On examination, he had normal knee 
alignment when standing but walked with a limp that favored 
his left leg.  There was slight patellofemoral crepitus in 
the left knee but no soft tissue abnormalities.  There was no 
subluxation or joint effusion.  There was normal tracking of 
the patella.  There was some tenderness of the peripatellar 
area and the medial and lateral joint lines, and some 
numbness below the left knee.  The veteran's left tibia slid 
slightly posteriorly during ligament testing.  The left knee 
demonstrated laxity (2/4) on varus stress at both full 
extension and 30 degrees of flexion.  There was a negative 
Lachman's test.  The veteran had diminished strength in his 
left knee.  X-rays revealed that the veteran's left knee 
showed calcification of the lateral collateral ligament, a 
small spur on the medial and lateral femoral condyles at the 
joint lines, two posterior central calcifications, and an 
irregular joint surface of the lateral femoral condyle 
posteriorly.  The examiner stated that these formations were 
the result of traumatic degenerative arthritis.  The examiner 
concluded that the veteran's degree of instability of the 
left knee was "moderate."

The Board has reviewed the remaining records and can find no 
other contemporary and directly relevant assessment of the 
veteran's left knee instability.  As all of the evidence on 
file, to include the most recent medical evidence, indicates 
that the veteran's left knee instability is moderate, the 
Board concludes that a higher rating under DC 5257 is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5257.  

The Board also has considered the applicability of other 
diagnostic codes.  In particular, the Board notes that the 
veteran has had both menisci removed surgically.  DC 5259 
authorizes a 10 percent rating for symptomatic, removed 
semilunar cartilage.  As the veteran's rating for left knee 
instability under DC 5257 fully contemplates the residuals of 
his in-service meniscectomy, rating the veteran under both 
diagnostic codes, in this case, would constitute pyramiding.  
See 38 C.F.R. § 4.14 (2007).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased rating for left knee instability.  See Gilbert, 
supra.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
instability of the left knee is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


